DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 4/25/2022, has been entered and made of record. Claims 1-13 are pending in the application.

2.	Applicant’s deletion of the first and second light receiving units from claim 1 has overcome the Examiner’s rejection under 35 U.S.C. 112(b); Applicant’s amendments to claims 1,6,11, and 12 have overcome the Examiner’s objections; and Applicant’s amendment to claim 13 has overcome the Examiner’s rejection under 35 U.S.C. 101.

Response to Arguments
Applicant's arguments regarding the amended independent claims and Katsuki have been fully considered but they are not persuasive. Specifically, Applicant generally alleges that the cited art fails to disclose the amended features of the claims, noting that the previous Office action acknowledged that Katsuki fails to disclose the first and second irradiation units controlled by respective irradiation signals. However, Yoshida was relied upon to disclose this feature. In regard to Yoshida, Applicant then argues that the reference fails to disclose the features of generating an image and sequentially controlling the first and second irradiation signals. The Examiner submits that this is an unpersuasive, piecemeal analysis of  Katsuki and Yoshida and the Examiner’s rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Katsuki discloses image generation and sequential irradiation signal control. Only, Katuski controls illumination using an entire illumination device using sequential signals. That is, the device does not include first and second units as required by the claims. Yoshida was then introduced to show that it is known to affect region-based illumination using subsets of illumination elements (i.e. that an entire irradiation unit can include first and second irradiation units), and for the reasons detailed in the previous Office action and again in this action, the Examiner submits that Katsuki and Yoshida are combinable to render the claims obvious. 
Also, although Applicant has not specifically argued that Katsuki fails to disclose the amended feature of the light-receiving unit driving signal starting and stopping intensity value receipt, the Examiner submits that Katuski discloses a vertical synchronization signal that starts and stops frame accumulation periods (Fig. 9, “VD”). See the rejections that follow for more detail.   







Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuki (US 2021/0266435) in view of Yoshida (US 2005/0178950).
	As to claim 1, Katsuki teaches an image generating device (Fig. 1, camera system with bed on which the patient is supported) comprising: 
a support unit configured to support an object (Fig. 1, unnumbered bed on which the patient is supported; [0028], lines 1-3); 
an irradiation unit (Fig. 1, illumination device “13”) configured to irradiate the object supported by the support unit ([0031], lines 1-3); 
a light receiving unit (Fig. 1, imaging device “12”) configured to receive light returning from the object (e.g., [0030]); and 
a control unit (Fig. 1, controller “14”) configured to generate a light irradiation signal for controlling the irradiation unit (e.g., [0033], lines 1-7), a light-receiving region driving signal for controlling the light receiving unit (Fig. 9, signal “VD” known in the art as a blanking or vertical synchronization signal, which is the same as signal “V-sync” illustrated in Applicant’s Fig. 2(a) and discussed in Applicant’s specification on p. 11, lines 16 and 17), 
wherein the irradiation unit irradiates a first region of the object with light and a second region of the object with light ([0031], lines 3-7), 
wherein the light irradiation signal includes a first light irradiation signal and a second light irradiation signal for controlling the irradiation unit ([0089]; {The Examiner interprets the first and second irradiation signals as the signals that control illumination device intensity for two different regions of the image.}), and 
wherein the control unit is configured to:
control the light-receiving region driving signal so that receiving of a light intensity value begins at a first time point by the light receiving unit and the receiving of the light intensity value stops at a second time point (Fig. 9; {Two consecutive VD signals start and stop the frame accumulation period between them – the earlier starting it and the later stopping it.}), 
control the first light irradiation signal and the second light irradiation signal between the first time point and the second time point ([0089]) so as to prevent a light saturation phenomenon from occurring in the light receiving unit caused by the driving of the irradiation unit (e.g., [0036]; [0038], lines 1-5), and
generate an image based on the light received by the light receiving unit between the first time point and the second time point ([0032], lines 1-5; [0090]),
wherein the first light irradiation signal and the second light irradiation signal are sequentially controlled (e.g., [0093]).
 In para. [0043], Katsuki discloses that backlight control can be performed on the illumination device to control light emission in units of pixels. However, the Examiner submits that this passages does not sufficiently suggest that illumination device includes different pixels. That is, Katsuki fails to disclose that the irradiation unit includes a first irradiation unit and a second irradiation unit that are respectively controlled by the first irradiation signal and second irradiation signal. In the same field of endeavor, however, Yoshida discloses a camera system (Fig. 2) having an image sensor (Fig. 2, image sensor “115”) and an array of light emitting diodes (LEDs) (Fig. 2, lighting unit “200”; [0026], lines 6-8) that illuminates a scene on a region-by-region basis (Figs. 3-8; e.g., [0038]). Specifically, based on the relative luminance of the scene regions (Fig. 9, steps “S12-S18”), a control unit provides illumination by operating a subset of LEDs corresponding to the region (Fig. 9, steps “S22” and “S24”; {The Examiner interprets the first and second irradiation units as the different subsets of LEDs that irradiate a specific scene region.}). 
In light of the teaching of Yoshida, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the LED illumination device of Yoshida in Katsuki’s system, where local regions are illuminated using a corresponding subset of LEDs based on their determined luminance level, because an artisan of ordinary skill in the art would recognize that this arrangement would conserve power by only operating LEDs necessary to illuminate the corresponding region.
	As to claim 2, Katsuki, as modified by Yoshida, teaches the image generating device of claim 1, wherein positions of the first irradiation unit and the second irradiation unit are determined based on a position of the light receiving unit in the image generating device (see Katsuki, [0029], lines 1-4).
	As to claim 3, Katsuki, as modified by Yoshida, teaches the image generating device of claim 1, wherein the second light irradiation signal is input to the second irradiation unit after the first light irradiation signal is input to the first irradiation unit (see Katsuki, e.g., Fig. 7 and para. [0089]).
As to claim 4, Katsuki, as modified by Yoshida, teaches the image generating device of claim 1, wherein, after the light-receiving region driving signal is input to the light receiving unit, the light irradiation signal is input to the irradiation unit (see Katsuki, Fig. 9; [0089]; {Accumulation periods, during which illumination is provided, occur after a corresponding VD signal.}).
As to claim 5, Katsuki, as modified by Yoshida, teaches the image generating device of claim 1, wherein, after the light irradiation signal is input to the irradiation unit, the light-receiving region driving signal is input to the light receiving unit (see Katsuki, Fig. 9; [0089]; {A VD signal that stops a frame accumulation period occurs after the region accumulation periods, during which illumination is provided.}).
	As to claim 11, Katsuki, as modified by Yoshida, teaches the image generating device of claim 1, wherein the control unit configured to increase or decrease an intensity of the light acquired from each region of the light receiving unit (see Katsuki, e.g., Fig. 7, decrease from an overall light amount “A” to a reduced light amount “B”).
	Claim 12 is a method claim whose step limitations are substantially similar to the device limitations of claim 1. Therefore, claim 12 is rejected as detailed above.
	As Katsuki discloses the use of a program stored on a recording medium to accomplish the reference’s functions ([0112]-[0114]), the Examiner submits that the limitations of claim 13 are satisfied by this disclosure and the combination of Katsuki and Yoshida detailed above in claim 1.
	
2.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuki (US 2021/0266435) in view of Yoshida (US 2005/0178950) and further in view of Kobayashi et al. (US # 10,735,662).
	As to claims 9 and 10, Katsuki, as modified by Yoshida, teaches the image generating device of claim 3 and that the irradiation times for image regions overlap in time (see Katsuki,. [0093]). Therefore, Katsuki, as modified by Yoshida, fails to disclose the feature of claim 10 requiring “a predetermined time interval [being] present between a time point at which the input of the first light irradiation signal to the first irradiation unit is terminated and a time point at which the second light irradiation signal is input to the second irradiation unit,” which encompasses the feature of claim 9 requiring that “the second light irradiation signal is input to the second irradiation unit after the input of the first light irradiation signal to the first irradiation unit is terminated.”
However, in the same field of endeavor, Kobayashi et al. discloses an image sensor (Figs. 1 and 2, imaging sensor “5”) that operates with a rolling shutter (e.g., col. 3, lines 22-24) and is illuminated by an illumination source (Fig. 1, light emission device “30”). Light emission cycles of the illumination source are timed to begin and end within an exposure period for a specific row/region of the image sensor. That is, the rise and fall times of the light emission cycles do not overlap with the start of an exposure period for a row/region (e.g., Figs. 6 and 12; col. 12, lines 34-40). In light of the teaching of Kobayashi et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute cycling light emission within the accumulation periods of the illumination-controlled regions of Katsuki, as modified by Yoshida, for Katsuki’s disclosed overlapping illumination control because, while this modification could potentially delay generation of the image, Kobayashi notes that brightness unevenness can be prevented due to jittering of the auxiliary light (col. 3, lines 16-21; col. 12, lines 40-42). 

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claims 6-8, the Examiner has been unable to find a reference that necessarily assigns either a linear, an exponential, or otherwise gradual decrease to a first irradiation signal/unit associated with illuminating a first object region and assigns either a linear, an exponential, or otherwise gradual increase to a second irradiation signal associated with illuminating a second object region. Katsuki illustrates a necessarily linear intensity decrease for what can be considered a first or second irradiation signal for a first or second object region (see, Fig. 7 of Katsuki and the rejection of claim 7 above). However, the reference is not clear whether illumination intensity increases or decreases from the reduced light amount for subsequent region illumination periods. Majewicz et al. (US # 7,991,281) discloses that the profile of the rise and fall times of an illumination source intensity may be either linear, exponential, or in some other nonlinear form. However, this disclosure does not suggest specifically assigning a linear/exponential/gradual decrease to illumination for a first object region and a linear/exponential/gradual increase to illumination for a second object region.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
5/25/2022